Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-5, 11, 14, 16-18, 20, 23-26, 28-34, 36-37 and 40 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 11, 14, 16-17, 23-26, 28-34, 36-37 and 40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kothari (US Patent Application Publication 2017/0313248 with publication date 11/2/2017).
Regarding independent claim 1, Kothari discloses a system for directing content among a plurality of display devices (Abstract, figure 1 reference sun visor displays and paragraph [0002] describes the field of invention to regard an automotive audio visual system.), the system comprising: 
a first device having a first display for displaying content that may be selected (First, figures 7A-7B and paragraph [0221] describes the sun visor touch display screen may be connected to another sun visor touch display screen of the vehicle to display selected content such as photos and videos. Second, paragraph [0221] describes connection to Bluetooth display devices such as smartphones, tablets, smartwatches, etc. Figure 30 and paragraphs [0290]-[0291] details the Bluetooth display devices, as a second point, directing content via streaming from a portable smart device 3006 such as a smartphone, tablet, etc. onto the sub visor device 3004’s display 3002. Third, paragraph [0245] describes a plurality of various display devices may be mounted or attached to the sun visor and therefore mounted or attached to the interior of the vehicle. For the interpretation of dependent claim 2 the first display is the second point of a remote/external cell phone. For the interpretation of the rest of the claims the first display will be a first sun visor display of the vehicle.); 
at least a second device having a second display (Figure 1 reference first sun visor display (or second sun visor display if the first sun visor display for the interpretation of dependent claim 2).); 
a motor mechanism in communication with the second device for adjusting a position of the second device (Paragraphs [0265]-[0267] describe the sun visor displays to automatically deploy or undeploy. Automatically moving of a physical component to a different physical position inherently requires a motor mechanism to perform said automatic movement.); 
an input command causing content displayed at the first device to be selected (Paragraph [0139] describes the invention to regard a computer, system, sun visor device, automotive visualization system interchangeably such that user actions used to control the system may be referred to as commands, instructions, directions, input, gestures, or action. These actions performed by pressing buttons, turning knobs, moving sliders, touching the touch-sensitive screen of the device, double tapping, dragging, pinching, sliding or any other gestures commonly used to interact with a touch screen-device. Paragraph [0139] further describes any user action may be used to interact with the computer, sun visor device, or automotive visualization system. Figures 7A-7B and paragraph [0221] describes the sun visor touch display screen may be connected to another sun visor touch display screen of the vehicle to display selected content such as photos and videos. Paragraph [0267] describes a settings page of a sun visor display may enable a user to select the ability to enable or disable a particular aspect of automatic deployment of the sun visor displays (allowing a first sun visor display to have selectable input to adjust a position automatically of all sun visor displays including the second sun visor display). In regards to the interpretation of dependent claim 2, paragraphs [0265]-[0266] describes sensors which may communicate via cellular communications (communications with a cell phone) to automatically deploy or undeploy the sun visor displays and a setting or function selectable by the user to perform/modify the settings of the automatic deploy or undeployment. Thereby describing the external cell phone capable of selecting automatic deployment of the sun visor displays via the cellular communications.); and 
a processor (vehicle computer) in communication with the first device, at least the second device and the motor mechanism wherein the processor receives the input command from the first device, causes the motor mechanism to adjust a position of the second device, the processor dynamically adjusts the position of the second device and display settings of the second device based on the selected content causing the selected content to be displayed by at least the second device (Paragraph [0267] describes a settings page of a sun visor display may enable a user to select the ability to enable or disable a particular aspect of automatic deployment of the sun visor displays (allowing a first sun visor display to have selectable input to adjust a position automatically of all sun visor displays including the second sun visor display). In regards to the interpretation of dependent claim 2, paragraphs [0265]-[0266] describes sensors which may communicate via cellular communications (communications with a cell phone) to automatically deploy or undeploy the sun visor displays and a setting or function selectable by the user to perform/modify the settings of the automatic deploy or undeployment.). 
Regarding claim 2, Kothari discloses the system as claimed in claim 1 wherein the first device is a portable device and the input command is sent by the portable device (Figure 30 and paragraphs [0290]-[0291] describes directing content via streaming from a portable smart device 3006 such as a smartphone, tablet, etc. onto the sub visor device 3004’s display 3002. Paragraphs [0265]-[0266] describes sensors which may communicate via cellular communications (communications with a cell phone) to automatically deploy or undeploy the sun visor displays and a setting or function selectable by the user to perform/modify the settings of the automatic deploy or undeployment.). 
Regarding claim 3, Kothari discloses the system as claimed in claim 1 wherein the first device is a vehicle system and the input command is sent by a vehicle system (Paragraph [0267] describes a settings page of a sun visor display may enable a user to select the ability to enable or disable a particular aspect of automatic deployment of the sun visor displays (allowing a first sun visor display to have selectable input to adjust a position automatically of all sun visor displays including the second sun visor display).). 
Regarding claim 4, Kothari discloses the system as claimed in claim 1 wherein the processor adjusts the display settings causing the selected content to be displayed by the second device at a predetermined resolution (It should be noted any display inherently comprises a predetermined resolution. Resolution is normally in the art described in terms of pixels in a n array of width x height. For example, a single light source display may be said to comprise a resolution of a single pixel or resolution of 1x1. Therefore, any display disclosed to perform the function of displaying comprises an inherent resolution. It is implied by the claims that the adjustment of the display settings to cause the second display to change to the second position comprises a second predetermined resolution that is different from a first predetermined resolution displayed by the second display in the first position. In view of such implied (but not claimed) interpretation, prior art Kothari discloses in paragraph [0288] the sun visor to comprise a dual display system which resizes the displayed imaged based on the position of the sun visor display. Additionally, figure 29 and paragraphs [0286]-[0288] describes the sun visor display system to comprise a third position of an extended/bigger display.). 
Regarding claim 5, Kothari discloses the system as claimed in claim 1 wherein the input command is a user interactive command, the system further comprises a plurality of users and the user interactive command is a gesture-based command received by a camera in communication with the processer, the interactive command may come from any one of the plurality of users (paragraph [0246] describes a camera to output the image of users (which may utilize machine learning with occupant recognition and behavior tracking) processed by the system as a gesture input of a user sitting in the front or back seats to automatically deploy the sun visor displays).
Regarding claim 11, Kothari discloses the system as claimed in claim 1 wherein: 
the input command is determined from at least one user profile stored in a memory and is partially based on detection of one or more users and a user profile that may be associated with each user (paragraph [0246] describes machine learning algorithm with occupant recognition to identify frequent use (user profile) associated with particular operations of the sun visor display such that the automatic deployment based on occupant identification will turn on the “see me” camera view for example); 
the at least one user profile is selected from a plurality or user profiles (paragraph [0246] describes occupant recognition to recognize an occupant of particular occupants in the vehicle), the at least one user profile determines the position and display settings for the selected content to be displayed by at least the second device (paragraph [0246] wherein based on the detection the sun visor display is automatically deployed and displayed with particular contents based on the occupant frequent use history (user profile)); and 
a hierarchical scheme is used to select the at least one user profile from the plurality of user profiles (the description of recognizing an occupant and automatically deploying the sun visor display with particular content describes a hierarchical scheme of selecting the at least one user profile of the plurality wherein the one user profile has been recognized and the other plurality of profiles/occupants have not been recognized). 
Regarding claim 14, Kothari discloses the system as claimed in claim 1, further comprising: 
a second input command from a user; and 
the processor receives the second input command and causes the motor mechanism to further adjust a position of the at least second device and further adjust the display settings of the selected content at the second device (Paragraph [0267] describes a settings page of a sun visor display may enable a user to select the ability to enable or disable a particular aspect of automatic deployment of the sun visor displays (allowing a first sun visor display to have selectable input to adjust a position automatically of all sun visor displays including the second sun visor display).). 
Regarding claim 16, Kothari discloses the system as claimed in claim 1, further comprising: 
a second input command coming from the processor, the second input command is determined from an algorithm analyzing a user reaction detected by the processor in association with the selected content (Paragraph [0246] describes detecting a user’s behavior of use of the sun visor display exampled as turning on a “see me” camera view when the “see me” camera view content is not displayed. This is interpreted to be a detection of a user’s reaction to not seeing the “see me” camera view content.); and 
Paragraph [0246] describes based on the identifying the occupant (such as facial recognition) the sun display visor is automatically deployed and the “see me” camera view is displayed to the user (based on the machine learned behavior tracking/user reaction detection).). 
Regarding claim 17, Kothari discloses the system as claimed in claim 1 wherein the input command received by the processor causes the motor mechanism to adjust the position or display of the second device from a concealed position to a revealed position, the concealed position is selected from the group consisting of; a door panel, a center stack, a mid-console, a ceiling (figure 1 reference a ceiling of the vehicle comprising the automatically deployable sun visor display), an A-pillar, a headrest. 
Regarding claim 23, Kothari discloses the system as claimed in claim 1 wherein the processor dynamically adjusts the position and display settings of the second device based on a user profile stored in a memory (paragraph [0246] describes machine learning algorithm with occupant recognition to identify frequent use (user profile) associated with particular operations of the sun visor display such that the automatic deployment based on occupant identification will turn on the “see me” camera view for example). 
Regarding claim 24, Kothari discloses the system as claimed in claim 1 wherein the content selected from the first device is replicated at the second device (Paragraph [0127] describes to stream content from one display device to another (interpretation of the external phone being the first display). Paragraph [0155] describes both driver and passenger sun visor displays displaying the same rear view camera content (interpretation that the first sun visor display is the first display).). 
Regarding claim 25, Kothari discloses the system as claimed in claim 1 wherein the content selected from the first device is displayed at the second device and the selected content is no longer displayed at the first device (Paragraph [0213] describes remote control of one sun visor display from another sun visor display. Paragraph [0221] describes one sun visor display connected to another sun visor display wherein photos/videos from the first sun visor display may be sent to the second sun visor display. Paragraph [0222] describes an auto delete feature after the photo/video has been shared thereby describing the selected content of the first device is no longer displayed.). 
Regarding independent claim 26, Kothari discloses a system for directing content among a plurality of display devices (Abstract, figure 1 reference sun visor displays and paragraph [0002] describes the field of invention to regard an automotive audio visual system.), the system comprising: 
a plurality of devices positioned throughout a vehicle interior (Figure 1 reference front seat sun visor displays 102 and 104. Figures 10 and 18 depicts rear seat sun visor displays described in paragraph [0213] to be remote controlled from the front seat sun visor displays.), each device in the plurality of devices having a display adjustable between a concealed position and a revealed position (Paragraphs [0265]-[0267] describe the sun visor displays to automatically deploy or undeploy. Paragraph [0145] describes the positions of the sun visor to regard a stowed and un-stowed position with a camera described on the back side of the sun visor. Figure 1 depicts the display one the front side (concealed during stowed position).); 
a mechanism in communication with at least one device in the plurality of devices for adjusting the display between the concealed position and the revealed position (Paragraphs [0265]-[0267] describe the sun visor displays to automatically deploy or undeploy. Automatically moving of a physical component to a different physical position inherently requires a motor mechanism to perform said automatic movement.); 
a processor having a non-transitory computer-readable storage medium, the processor in communication with each device and the mechanism, the processor is capable of executing instructions, stored on the non-transitory computer-readable storage medium (paragraph [0140] describes the sun visor display to work with a computer and memory configured to operate software); 
an input command generated to select content from a first display (First, figures 7A-7B and paragraph [0221] describes the sun visor touch display screen may be connected to another sun visor touch display screen of the vehicle to display selected content such as photos and videos.), adjust the mechanism in communication with at least a second display (Figure 1 reference second sun visor display or rear sun visor displays of figures 10 and 18) to the revealed position to display the selected content by at least a second display, the input command to adjust the mechanism is generated by a vehicle system in response to the selected content (Paragraph [0267] describes a settings page of a sun visor display (connected with the vehicle system) may enable a user to select the ability to enable or disable a particular aspect of automatic deployment of the sun visor displays (allowing a first sun visor display to have selectable input to adjust a position automatically of all sun visor displays including the second sun visor display).); and upon receiving the input command at the processor, the at least a second display is adjusted to the revealed position and selected content is displayed by the second display (Paragraph [0213] describes remote control of one sun visor display from another sun visor display including deploying (adjusting the position between revealed and concealed).). 
Regarding claim 28, Kothari discloses the system as claimed in claim 26 wherein the vehicle system is accessing a stored user profile to generate the input command based on preferences associated with the stored user profile (paragraph [0246] describes machine learning algorithm with occupant recognition to identify frequent use (user profile) associated with particular operations of the sun visor display such that the automatic deployment based on occupant identification will turn on (input command) the “see me” camera view for example). 
Regarding claim 29, Kothari discloses the system as claimed in claim 28 wherein the stored user profile is selected by a camera sensor that recognizes a user and applies a user profile, stored in a memory, having preferences associated with the recognized user (paragraph [0246] describes machine learning algorithm with occupant recognition (via facial recognition) to identify frequent use (user profile) associated with particular operations of the sun visor display such that the automatic deployment based on occupant identification will turn on the “see me” camera view for example). 
Regarding claim 30, Kothari discloses the system as claimed in claim 28 wherein the stored user profile is selected by a microphone sensor that recognizes a user and applies a user profile, stored in memory, having preferences associated with the recognized user (paragraph [0246] describes machine learning algorithm with occupant recognition (via sound recognition) to identify frequent use (user profile) associated with particular operations of the sun visor display such that the automatic deployment based on occupant identification will turn on the “see me” camera view for example). 
Regarding claim 31, Kothari discloses the system as claimed in claim 28 wherein the stored user profile further comprises an input command that is applied at start up and power down of the vehicle causing one or more the devices in the plurality of devices to adjust the position of the display associated with the one or more devices (Paragraph [0246] describes to automatically deploy the sun visor displayed based on ignition/start up and power down of the vehicle.). 
Regarding claim 32, Kothari discloses the system as claimed in claim 26 wherein the revealed position further comprises features selected from the group consisting of: a physical position of the device (Paragraph [0145] describes the positions of the sun visor to regard a stowed and un-stowed position), a display resolution (paragraph [0288] the sun visor to comprise a dual display system which resizes the displayed imaged based on the position of the sun visor display), a display brightness , a display contrast, a text size of selected content, a scale of the selected content, and an audio settings of the selected content (The above paragraphs describes situations of modifying features automatically due to the automatic deployment/revealed position of the sun visor display. The following paragraphs describes manually selected features which may also be interpreted to be comprised with the revealed position. Paragraph [0141] describes the revealed position of the sun visor display may display a GUI for adjusting settings including automatic deployment (position), brightness via manual input. Paragraph [0140] describing zooming an image (scale of selected content) via manual input after the sun visor is in the deployed state. Paragraph [0291] describes manually selecting audio settings of the selected content after the sun visor is in the deployed state.). 
Regarding claim 33, Kothari discloses the system as claimed in claim 26 wherein the positions of the devices are selected from the group consisting of: a door panel, a center stack, a console, a ceiling (figure 1 reference a ceiling of the vehicle comprising the automatically deployable sun visor display), an A-pillar, a headrest, and an instrument panel. 
Regarding claim 34, Kothari discloses the system as claimed in claim 28 wherein the vehicle system selects more than one user profile from a plurality of user profiles based on recognition of more than one user in the vehicle (paragraph [0246] describes machine learning algorithm with occupant recognition to identify frequent use (user profile) associated with particular operations of the sun visor display such that the automatic deployment based on occupant identification will turn on the “see me” camera view for example), the more than one user profile from a plurality of user profiles are applied by the vehicle system based on a hierarchical scheme (the description of recognizing an occupant and automatically deploying the sun visor display with particular content describes a hierarchical scheme of selecting the at least one user profile of the plurality wherein the one user profile has been recognized and the other plurality of profiles/occupants have not been recognized. Paragraph [0155] describes the condition where more than one user opened an application (described to be automatically selected by the above occupant recognition), the first occupant to open the application will be given priority.). 
Regarding claim 36, Kothari discloses the system as claimed in claim 28 further comprising a temperature sensor and the input command is dependent upon a predetermined operating temperature (Figure 23 depicts dashboard display contents including oil temperature inherently measured from a temperature sensor.). 
Regarding claim 37, Kothari discloses the system as claimed in claim 28 wherein the input command further comprises: 
a first input command triggered by a first vehicle system event (Various automatic input commands triggered by the vehicle include: passengers in rear seat (paragraph [0246]), sun light (paragraph [0260]), seat belt sensor (paragraph [0263]), and vehicle ignition (paragraph [0264]).); and 
at least a second input command triggered by a user initiated event the user initiated event is selected from the group consisting of; a touch input a device interaction, a physical gesture, and a voice command, the at least a second input command alters the position of the second display from the position generated by the first input command (Paragraph [0267] describes a settings page of a sun visor display (connected with the vehicle system) may enable a user to select the ability to enable or disable a particular aspect of automatic deployment of the sun visor displays (allowing a first sun visor display to have selectable input to adjust a position automatically of all sun visor displays including the second sun visor display). Paragraph [0233] describes input to the sun visor display system includes touch, voice, gestures, and motions.).
Regarding claim 40, Kothari discloses the system as claimed in claim 37 further comprising: the first input command triggered by a first event selects content and pushes content from a first device to a second device (Paragraph [0246] describes machine learning algorithm with occupant recognition to identify frequent use (user profile) associated with particular operations of the sun visor display such that the automatic deployment based on occupant identification will turn on the “see me” camera view content for example. Paragraph [0213] describes remote control of one sun visor display from another sun visor display. Paragraph [0221] describes one sun visor display connected to another sun visor display wherein photos/videos from the first sun visor display may be sent to the second sun visor display.); and the at least a second input command triggered by a second event further adjusts the position of the second device (Paragraph [0267] describes a settings page of a sun visor display (connected with the vehicle system) may enable a user to select the ability to enable or disable a particular aspect of automatic deployment of the sun visor displays (allowing a first sun visor display to have selectable input to adjust a position automatically of all sun visor displays including the second sun visor display).). 

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothari in view of Kim et al. (US Patent Application Publication 2016/0196800 publication date 7/7/2016), herein after referred to as Kim.

Regarding claim 18, Kothari discloses the system as claimed in claim 1 wherein the input command received by the processor causes the motor mechanism to adjust the position or display of the second device from a concealed position to a revealed position.
Kothari does not specifically disclose the system further comprising: 
a second input command; and 
the processor receives the second input command when playback of the selected content is complete, the second input command received by the processor causes the motor mechanism to adjust the position or display settings of the second device from the revealed position to the concealed position . 
Kim discloses an in vehicle display automatically moveable (figures 4-5 reference display 110 and paragraph [0069]) comprising:
a second input command; and 
the processor receives the second input command when playback of the selected content is complete, the second input command received by the processor causes the motor mechanism to adjust the position or display settings of the second device from the revealed position to the concealed position (Paragraphs [0072]-[0073] describes the display may automatically deploy to a different position when a user manually selects/first input to activate a navigation application and the display automatically deploys back to the original position when the selected content of the navigation is complete (the navigation service is terminated without being actuated by a user’s manual manipulation).). 
paragraph [0186]).
Regarding claim 20, Kim discloses the system as claimed in claim 18 wherein the second input command is received after a predetermined amount of time has lapsed (paragraph [0098] describes wherein the movement of the display may be performed either immediately or after a predetermined time period). 

Conclusion
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622